Citation Nr: 9926713	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-43 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
unemployability and due to service-connected disabilities 
(TDIU).

4.  Entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from March 1980 to 
May 1985, and his DD Form 214 indicates an additional seven 
years, eight months, and twenty-eight days of prior active 
military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in July 1993 and September 1994.  The Board 
remanded this case to the RO in January 1997 for further 
development, to include a new VA examination.  The requested 
development has been completed, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
moderate instability, flexion limited to 70 degrees, and 
degenerative changes shown by x-rays.

3.  The veteran's left knee disorder is manifested by 
evidence of instability that is not more than slight in 
degree, flexion limited to 70 degrees, and degenerative 
changes shown by x-rays.

4.  The veteran's service-connected disabilities include 
instability of the right knee, currently evaluated as 20 
percent disabling; arthritis of the right knee, instability 
of the left knee, arthritis of the left knee, and a thoracic 
spine disorder, all currently evaluated as 10 percent 
disabling; and scars of the left elbow and shoulder, 
currently evaluated as noncompensably (zero percent) 
disabling.

5.  The combined evaluation for the veteran's service-
connected disabilities is 50 percent.

6.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.

7.  The veteran does not suffer from the loss, or loss of 
use, of either lower extremity; the loss, or loss of use, of 
both hands; or blindness in both eyes, with 5/200 visual 
acuity or less.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for instability of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a separate evaluation of 10 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

4.  The criteria for a separate evaluation of 10 percent for 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (1998).

5.  The criteria for the grant of entitlement to TDIU have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.25 (1998).

6.  The criteria for the grant of entitlement to assistance 
in acquiring specially adapted housing or a home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 
1991); 38 C.F.R. §§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for right and left 
knee disorders

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for right and left knee 
disorders are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

The San Diego, California VARO initially granted service 
connection for right and left knee disorders in a June 1985 
rating decision in light of in-service evidence of surgery 
for both knees.  The San Diego VARO assigned separate 10 
percent evaluations for these disorders, effective from May 
1985.  In a July 1988 rating decision, the Chicago VARO 
increased the evaluation for the veteran's right knee 
disorder to 20 percent, effective February 1988.  The 20 
percent evaluation assigned for the right knee disorder and 
the 10 percent evaluation assigned for the left knee disorder 
have since remained in effect and are at issue in this case.

An August 1993 treatment record from the Quad City 
Prosthetic-Orthotic Center in Moline, Illinois indicates that 
the veteran was fitted with bilateral knee-ankle-foot 
orthoses (KAFOs).

During his April 1994 VA orthopedic examination, the veteran 
reported pain in both knees.  The examiner noted that the 
veteran was still wearing KAFOs.  The examination revealed a 
bilateral antalgic gait, but there was no evidence of any 
swelling or effusion.  There was muscle atrophy of both 
extremities.  Range of motion testing revealed motion from 
zero to 130 degrees in both knees.  There was no varus-valgus 
or AP instability.  Lachman's test, anterior drawer sign, and 
McMurray's test were negative.  The right patella was noted 
to be absent, and the left patella had a negative patellar 
grind test.  The pertinent impression was bilateral knee 
pain, with degenerative joint disease secondary to past 
meniscectomies.  The examiner noted that the veteran required 
an extensive amount of bracing with ambulation but that 
"[t]his is out of proportion to his condition, as there is 
no evidence of any instability on examination."   

VA x-rays, dated in August 1994 and January 1995, revealed 
degenerative changes of both knees.  The January 1995 VA x-
ray report indicates that the degenerative changes of the 
right knee were "stable but moderate," while the 
degenerative changes of the left knee were "minor."

The report of an August 1994 examination conducted by Tom 
Ade, M.D., indicates that the veteran had marked crepitus, 
full extension, flexion to approximately 70 degrees, and "a 
fair amount of pain with manipulation" of both knees.  A 
markedly abnormal gait was noted.  The pertinent diagnosis 
was noted to be advanced osteoarthritis of both knees, 
secondary to trauma from 20 years ago.

During his March 1995 VA hearing, the veteran reported that 
he could walk between 100 and 200 feet before having "a lot 
of pain" in his knees.  He noted that he usually used a cane 
but typically needed a wheelchair when he left his house.  
Also, he noted that he had last worked, as a school bus 
driver, in February 1994.

The veteran underwent a second VA orthopedic examination in 
July 1997.  During this examination, he reported that his 
knees hurt "all the time" and that he was able to walk 
about 50 yards before significant pain would develop.  The 
examiner noted that the veteran used a cane full-time and 
wore bilateral hinged KAFOs when ambulating.  An examination 
of the left knee revealed range of motion from zero to 120 
degrees, with moderate varus and valgus laxity, tenderness of 
the joint line, and mild increased laxity with anterior 
drawer sign and Lachman's test.  However, no pivot shift 
could be elicited.  An examination of the right knee revealed 
zero to 110 degrees of range of motion, mild laxity to varus 
and valgus stressing, a positive Lachman's test, and a 
positive pivot shift test.  X-rays were noted to have 
revealed moderate degenerative changes in both knees.  The 
assessment was degenerative changes in both knees, status 
post meniscectomies bilaterally.  Moderate instability of the 
right knee was noted, as well as pain and decreased strength.  
The examiner noted that the veteran would need the use of 
bilateral KAFOs to maintain stability during ambulation and 
that the veteran's degenerative changes could progress in the 
future.

In a January 1998 addendum to the July 1997 VA examination 
report, the examiner who conducted the July 1997 VA 
examination opined that the veteran would not be able to 
perform a job requiring squatting, climbing, prolonged 
standing, or prolonged walking.  However, the examiner noted 
that the veteran could perform a sedentary job, such as desk 
work.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, the Board observes that the RO has evaluated 
the veteran's right and left knee disorders under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257 
(1998).  A 20 percent evaluation has been assigned for the 
right knee disorder, while a 10 percent evaluation has been 
assigned for the left knee disorder.  The Board would point 
out, however, that in VAOPGCPREC 23-97 (July 1, 1997), the VA 
Office of General Counsel held that, when a claimant has 
arthritis and instability of the knee, multiple ratings are 
authorized under Diagnostic Codes 5003 (through which 
Diagnostic Code 5010 is applied) and 5257.  In this case, 
there is x-ray evidence of arthritis of both knees, and the 
July 1997 VA examination report indicates that orthotic 
devices were needed for both knees to provide stability.  As 
such, the Board finds that there is arthritis and instability 
of both knees, and, as such, separate evaluations for 
arthritis and instability are warranted for both knees.

With regard to instability of the knees, the Board observes 
that Diagnostic Code 5257 provides for a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(1998), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996). 

As noted above, the examiner who examined the veteran in July 
1997 noted the need for orthotic devices for both knees so as 
to maintain stability.  With regard to the right knee, the 
examiner specifically noted that the veteran's instability of 
the right knee was moderate in degree; as such, the Board 
finds that a 20 percent evaluation remains in order for the 
veteran's right knee instability.  With regard to the left 
knee, the Board observes that moderate varus and valgus 
laxity was noted during the July 1997 VA examination.  
However, the examination also revealed mild increased laxity 
with anterior drawer sign and Lachman's test, and pivot shift 
testing was negative.  On balance, this evidence indicates 
that the veteran's left knee instability is more 
appropriately characterized as slight, the criteria for a 10 
percent evaluation under Diagnostic Code 5257, than as 
moderate, the criteria for a 10 percent evaluation under this 
code section.  In short, the evidence supports a 20 percent 
evaluation for right knee instability and a 10 percent 
evaluation for left knee instability under Diagnostic Code 
5257.

With regard to arthritis of the knees, the Board observes 
that, under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

In this case, where the medical evidence shows full extension 
of both knees and flexion of both knees not limited to more 
than 70 degrees, the veteran's limitation of motion of both 
knees is noncompensable under Diagnostic Codes 5260 and 5261.  
In this regard, the Board observes that a 10 percent 
evaluation is warranted for flexion limited to 45 degrees 
under Diagnostic Code 5260, while a 10 percent evaluation is 
warranted for extension limited to 10 degrees under 
Diagnostic Code 5261.  However, the veteran has reported pain 
in both joints, and 38 C.F.R. § 4.59 allows for a minimum 
compensable evaluation in cases of painful joints due to a 
healed injury.  As such, separate 10 percent evaluations are 
warranted for arthritis of the right and left knees. As noted 
above, higher evaluations are not warranted under Diagnostic 
Codes 5260 and 5261, and there is no evidence that either 
knee is productive of ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (the criteria for a 20 percent evaluation 
under Diagnostic Code 5258); or malunion of the tibia and 
fibula, with moderate knee or ankle disability (the criteria 
for a 20 percent evaluation under Diagnostic Code 5262).

In summary, then, the evidence supports a 20 percent 
evaluation for instability of the right knee, a 10 percent 
evaluation for arthritis of the right knee, a 10 percent 
evaluation for instability of the left knee, and a 10 percent 
evaluation for arthritis of the left knee.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his right and left knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


II.  Entitlement to TDIU

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to TDIU is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed in accordance with 38 
U.S.C.A. § 5107(a).

Entitlement to TDIU may be granted in cases where the 
schedular rating is less than total (100 percent) when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, it shall be ratable at 60 percent 
or more.  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).  Also, 38 C.F.R. § 4.16(b) (1998) allows for 
consideration of a claim of entitlement to a TDIU on an 
extra-schedular basis in exceptional cases where a veteran is 
found to be unemployable as a result of service-connected 
disabilities but does not meet the schedular criteria for 
TDIU.

Consideration of this matter is limited to the issue 
certified on appeal.  While records from the Social Security 
Administration indicate that the veteran was treated for a 
seizure disorder and an adjustment disorder, only the 
veteran's service-connected disabilities warrant 
consideration with regard to a claim of entitlement to TDIU.  
38 C.F.R. § 4.16 (1998).  The Board would point out that the 
criteria for entitlement to Social Security Administration 
benefits differ from the criteria for entitlement to TDIU.  
Also, the age of the veteran may not be considered as a 
factor in evaluating service-connected disability or 
unemployability.  38 C.F.R § 4.19 (1998).  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. 
§§ 4.1, 4.15 (1998).  

The Board has reviewed the disability evaluations currently 
assigned for the veteran's service-connected disabilities.  
As noted above, the Board has found that a 20 percent 
evaluation is warranted for the veteran's right knee 
instability and that separate 10 percent evaluations are 
warranted for right knee arthritis, left knee instability, 
and left knee arthritis.

With regard to the veteran's service-connected thoracic spine 
disorder, currently evaluated as 10 percent disabling, the 
Board observes that his April 1994 VA spine examination 
revealed no tenderness to palpation, 3/5 Waddell's 
incongruencies on examination, "the ability to forward flex 
to touch his knees," and extension to 20 degrees.  The Board 
observes that the assigned 10 percent evaluation is the 
maximum available under 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (1998), which pertains to limitation of motion of the 
thoracic spine.  Moreover, there is no evidence showing that 
the veteran has met the criteria for a higher evaluation 
under other diagnostic codes, including favorable ankylosis 
of the thoracic spine (the criteria for a 20 percent 
evaluation under Diagnostic Code 5288); or moderate 
intervertebral disc syndrome, with recurring attacks (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5293).  The Board also does not find such evidence of painful 
motion of the thoracic spine or functional loss due to pain 
as would warrant a higher evaluation under 38 C.F.R. §§ 4.40 
or 4.45 (1998).  As such, the Board finds no basis for an 
evaluation in excess of 10 percent for a thoracic spine 
disorder.

With regard to the veteran's service-connected scars of the 
left elbow and shoulder, the Board observes that the 
veteran's April 1994 VA orthopedic examination report 
contains diagnoses of status post left elbow stab injury and 
status post stab wound to the left shoulder region.  The 
examiner noted no residual deformities or clinical 
abnormalities with regard to either scar.  There is no 
evidence that such scars are productive of any limitation of 
functioning of the parts affected, as would warrant 
consideration for higher evaluations under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  Moreover, there is no evidence 
suggesting poorly nourished and superficial scars, with 
repeated ulceration (the criteria for a 10 percent evaluation 
under Diagnostic Code 7803); or superficial scars that are 
tender and painful upon objective demonstration (the criteria 
for a 10 percent evaluation under Diagnostic Code 7804).  In 
short, there is no basis for a compensable evaluation for 
this disability.

Overall, the veteran's service-connected disabilities include 
instability of the right knee, currently evaluated as 20 
percent disabling; arthritis of the right knee, instability 
of the left knee, arthritis of the left knee, and a thoracic 
spine disorder, all currently evaluated as 10 percent 
disabling; and scars of the left elbow and shoulder, 
currently evaluated as noncompensably disabling.  The 
combined evaluation for the veteran's service-connected 
disabilities is 50 percent.  

The Board would point out that this 50 percent evaluation 
does not meet the schedular criteria for entitlement to TDIU 
under 38 C.F.R. §§ 3.340, 3.341, and 4.16(a) (1998).  
Moreover, the Board observes that the VA examiner who 
examined the veteran in July 1997 concluded that his service-
connected disabilities did not preclude sedentary work, such 
as desk work.  As such, the Board finds that the record 
presents no basis for the grant of TDIU, even with 
consideration of 38 C.F.R. § 4.16(b) (1998).  

In reaching this conclusion, the Board has considered the 
veteran's educational and employment history.  In his March 
1994 application for TDIU, the veteran reported that he had 
last worked in February 1994 and that he had completed two 
years of college.  Although the veteran is not currently 
employed, the record does not suggest that he has been denied 
employment or been deemed incapable of performing the 
activities of employment solely because of his service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
at 363 ("The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment").  

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim that his service-
connected disabilities, in and of themselves, are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  Accordingly, entitlement 
to TDIU must be denied.  In reaching this conclusion, the 
Board has considered the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in this case.

III.  Entitlement to assistance in acquiring specially 
adapted housing or 
a special home adaptation grant

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in reaching a decision 
on the veteran's claim.  As noted above, the veteran's 
service-connected disabilities include instability of the 
right knee, currently evaluated as 20 percent disabling; 
arthritis of the right knee, instability of the left knee, 
arthritis of the left knee, and a thoracic spine disorder, 
all currently evaluated as 10 percent disabling; and scars of 
the left elbow and shoulder, currently evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's service-connected disabilities is 50 percent.  

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a) (West 1991), a veteran must be entitled 
to compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity so affecting the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  See 
38 C.F.R. § 3.809 (1998).

Alternatively, 38 U.S.C.A. § 2101(b) (West 1991) states, in 
pertinent part, that when the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with the necessary special 
features may be issued to a veteran who is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  See 38 C.F.R. § 3.809a (1998).

The Board has reviewed the recent medical evidence of record 
and observes that this evidence shows that the veteran 
suffers from multiple disabilities.  However, the applicable 
laws and regulations set forth specific criteria for the 
grant of entitlement to assistance in acquiring specially 
adapted housing or a special home adaptation grant.  While 
the evidence indicates right and left knee disabilities for 
which compensable evaluations have been assigned, there is no 
suggestion of the loss of use of either of the veteran's 
lower extremities.  Although the veteran has been noted to 
wear bilateral KAFOs, the evidence does not suggest that 
locomotion is precluded without the use of these braces. 

There is also no indication from the record that the veteran 
suffers from loss of use of either hand, and the Board would 
point out that service connection is not in effect for any 
disabilities of the upper extremities.  Finally, there is no 
indication from the recent medical evidence that the veteran 
suffers from blindness, with 5/200 visual acuity or less.  
Again, the Board would point out that service connection is 
not in effect for any disabilities of the eyes.

The veteran is entitled to compensation for the 
aforementioned service-connected disabilities, and the Board 
acknowledges that these disabilities have resulted in a level 
of impairment contemplated by the assigned disability 
evaluations.  However, as noted above, the evidence does not 
reflect that the veteran experiences loss of use of the upper 
or lower extremities or blindness, due to service-connected 
disabilities, such as would warrant the grant of either 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  See 38 U.S.C.A. § 2101 
(1998); 38 C.F.R. §§ 3.809, 3.809a (1998).  Therefore, the 
criteria for those benefits have not been met.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
instability of the right knee is denied.

Entitlement to a separate 10 percent evaluation for arthritis 
of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied.

Entitlement to a separate 10 percent evaluation for arthritis 
of the left knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.

Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

